The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This office action is responsive to the amendment filed on 09/13/2021.  As directed by the amendment: new claims 33-36 have been added.  Claims 1 and 29-36 are presently pending in this application.
Response to Arguments
Applicant's arguments with respect to claims 1 and 29-32 rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Montgomery et al. (2011/0282449) “Montgomery” have been fully considered but are not found persuasive. 
Regarding claim 1, the main argument is that Singhatat et al. fails to disclose “said screw thread disposed radially outboard of at least a portion of said graft separator and radially inboard of said at least one guide rib” since the screw threads 104 of Singhatat are disposed radially inboard of the cavity.  This is not found persuasive because claim 1 broadly requires “a cavity disposed between said distal end and said proximal end, and at least one guide rib disposed radially outboard of said cavity”.  The cavity in Singhatat only extends between the proximal and distal ends of the graft separator 100.  The cavity is not defined by the circular rings, instead it is the space that exists between the thickness of the guide ribs 101 and the two opposing ends of the spacer 100. If the spacer 100 is held in a similar position as shown in Fig. 55 of the present invention, the screw threads would be radially outward of the cavity/space within the thickness/width of the guide rib while still being kept inward of the guide rib.  Therefore, Singhatat discloses the claimed invention of claim 1 including “said screw thread disposed radially outboard of at least a portion of said graft separator and radially inboard of said at least one guide rib.”
Regarding claim 29 and newly added claims 33-36, the applicant argues that Singhatat has a protrusion that extends proximally from the proximal end instead of distally from a distal end. This is not found persuasive because proximal and distal and relative terms that are interchangeable when defining a direction/orientation. Therefore, the two opposing ends of the graft separator 100 can be interchangeably called proximal/distal ends since there is no structure in claims 29 and 33 specifies that the end with the protrusions cannot be a distal end.  Therefore, Singhatat discloses the claimed invention of claims 29 and 33 including “at least one protrusion extending distally from the distal end of the graft separator”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 29-36 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Singhatat et al. (2004/0153076) “Singhatat”. 
Regarding claims 1, 29 and 33, Singhatat discloses a graft fixation device (Fig. 17) comprising: a graft separator 100 (Fig. 16) comprising a distal end, a proximal end (opposing ends of graft separator 100; Fig. 17), a cavity  disposed between said distal end and said proximal end (cavity that receives screw 9; Fig. 17), and at least one guide rib 101 (Fig. 16; the cavity is disposed between the thickness/width of the guide ribs 101 and the two opposing ends of the graft separator 101) disposed radially outboard of said cavity and extending longitudinally between said distal end and said proximal end  (ribs 101 are located radially outside of the cavity that receives screw 9 and extend in a longitudinal direction from two opposing ends; Fig. 16); at least one protrusion 110 (Fig. 17) extending distally from the distal end of the graft separator 100 (as shown in Fig. 17; the graft separator 100 has two opposing ends which can interchangeably be proximal/distal ends); and an interference screw 9 (Fig. 17) rotatably mountable within said cavity (Fig. 17 and par. 0054 disclose the screw threads 104 of screw 9 rotatably engage the helix 102), said interference screw comprising a distal end, a proximal end, and a screw thread 104 disposed intermediate thereof (screw 9 has two ends and screw threads 104 disposed in between its ends; Fig. 17), said screw thread disposed radially outboard of said cavity of said graft separator and radially inboard of said at least one guide rib of said graft separator (Fig. 17, claim 24 and par. 0054 discloses the screw 9 is disposed radially within the guide ribs 101 which define the cavity, where the screw threads are radially inboard of the guide ribs 101 and radially outboard of the cavity that exists within the bounds of the thickness/width of the guide ribs).
Regarding claims 30, 32, 34 and 36, Singhatat discloses the at least one protrusion 110 (Fig. 17) is an extension of the at least one guide rib 101 and the two protrusions 110 are extensions of the two guide ribs 101 (Fig. 17).
Regarding claims 31 and 35, Singhatat discloses the graft separator 100 comprises two guide ribs 101 (Fig. 17) and two protrusions 110 (Fig. 17) and further wherein the two guide ribs 101 are disposed symmetrically about the graft separator (as shown in Figs. 16-17) and the two protrusions 110 extend distally from the distal end of the graft separator (as shown in Fig. 17).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASHITA SHARMA/
Primary Examiner, Art Unit 3774